Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 1 of 8




           EXHIBIT A
             Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 2 of 8

                                                                                                     USOO6803606B2

(12) United States Patent                                                             (10) Patent No.:     US 6,803,606 B2
       Takenaka                                                                       (45) Date of Patent:      Oct. 12, 2004

(54) LIGHT EMITTING DEVICE AND                                                    2002/O121645 A1       9/2002 Yasukawa et al. ............ 257/99
        MANUFACTURING METHOD THEREOF                                              2003/0218228 A1      11/2003 Furukawa et al. .......... 257/432

(75) Inventor: Yasuji Takenaka, Osaka (JP)                                                  FOREIGN PATENT DOCUMENTS
(73) Assignee: Sharp Kabushiki Kaisha, Osaka (JP)                                JP            O8-264683         10/1996
(*) Notice: Subject to any disclaimer, the term of this                          JP            11-204840          7/1999
                      patent is extended or adjusted under 35                    JP          2001-3O8389         11/2001
                      U.S.C. 154(b) by 0 days.
                                                                                 * cited by examiner
(21) Appl. No.: 10/390,180
(22) Filed:     Mar 18, 2003                                                     Primary Examiner David Nelms
(65)                  Prior Publication Data                                     ASSistant Examiner-Long Tran
        US 2003/0183852 A1 Oct. 2, 2003                                          (74) Attorney, Agent, or Firm Morrison & Foerster LLP
(30)          Foreign Application Priority Data                                  (57)                   ABSTRACT
 Mar. 20, 2002       (JP) ....................................... 2002-0781-19   A Semiconductor light device includes a light emitting
(51) Int. Cl." ................................................ H01L 29/22       element, a reflector for reflecting a light beam outgoing from
(52) U.S. Cl. ........................... 257/98; 257/13; 257/103;               the light emitting element and a resin disposed between the
                                                         438/22; 438/29          light emitting element and the reflector, which are formed on
(58) Field of Search ............................ 257/98, 13, 103;               a Substrate. A face of the reflector is formed into a rough
                                               438/22, 25, 26, 27, 29            Surface to improve adherence between the reflector and the
(56)                     References Cited                                        resin for preventing detachment of the reflector from the
                                                                                 CS.
                  U.S. PATENT DOCUMENTS
       5.990,497 A * 11/1999 Kamakura et al. ............ 257/94                               10 Claims, 3 Drawing Sheets
    Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 3 of 8


U.S. Patent      Oct. 12, 2004   Sheet 1 of 3         US 6,803,606 B2




                      Fig. 1
     Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 4 of 8


U.S. Patent       Oct. 12, 2004    Sheet 2 of 3        US 6,803,606 B2



                      Fig.2


         S1


         S2

          S3


          S4


          S5                      DRYING
    Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 5 of 8


U.S. Patent      Oct. 12, 2004   Sheet 3 of 3         US 6,803,606 B2




          Fig. 3 PRIOR ART

         107a                               1 O9    1 O7a



                                                                107




                         102 103          104
           Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 6 of 8


                                                     US 6,803,606 B2
                               1                                                                       2
         LIGHT EMITTING DEVICE AND                                      light emitting element being disconnected due to the detach
      MANUFACTURING METHOD THEREOF                                      ment of the Substrate from the resin, and water entering
                                                                        through a detachment portion between the reflector and the
                                                                        resin, thereby causing malfunction of the light emitting
          BACKGROUND OF THE INVENTION                                   device.
                                                                           In one embodiment of the present invention, the rough
   The present invention relates to a light emitting device             Surface of the reflector has an arithmetic mean roughness
and a manufacturing method thereof.                                     ranging of 1 um or more and 20 um or leSS.
   AS shown in FIG. 3, a light emitting device has conven                  According to the above embodiment, adherence between
tionally been made up of a Substrate 101, a Semiconductor               the reflector and the resin through the rough Surface of the
light emitting element 103 fixed onto the substrate 101 with            reflector becomes appropriate. When the arithmetic mean
                                                                        roughness of the rough Surface is Smaller than 1 um,
use of Ag (silver) paste 102, a gold wire 104 bonded to the             adherence between the reflector and the resin becomes
Semiconductor light emitting element 103 and connected to               insufficient to unavoidably cause Such a problem as detach
an unshown electrode, two reflectors 107 disposed around                ment of the reflector from the resin. When the arithmetic
the semiconductor light emitting element 103 for reflecting        15   mean roughness of the rough Surface is larger than 20 um,
a light beam from the Semiconductor light emitting element              a reflecting amount of light on the rough reflecting Surface
103, and a resin 109 disposed between these two reflectors              becomes insufficient, which makes luminance of a light
107,107 for sealing the light emitting element 103 and the              beam emitted by the light emitting device insufficient.
gold wire 104. The reflector 107 is formed from a liquid                   In one embodiment of the present invention, the reflector
crystal polymer having high heat resistance in consideration            is made of a liquid crystal polymer.
of influence of heat from the Semiconductor light emitting                 According to the above embodiment, the liquid crystal
element 103. A light reflecting surface 107a of the reflector           polymer of which the reflector is made has good heat
107 located on the side of the semiconductor light emitting             resistance, but has difficulty in adhering to the resin.
element 103 is left untreated or mirror-finished.
                                                                        However, Since the reflector has a rough Surface, Sufficient
  However, adherence between the reflector 107 and the                  adherence may be obtained between the reflector and the
resin 109 is poor because the conventional light emitting          25   resin Via the rough Surface. Therefore, the reflector made of
device is formed such that the light reflecting surface 107a            the liquid crystal polymer has a stable light reflecting
of the reflector is left untreated or mirror-finished.                  function even if the temperature of the light emitting device
Consequently, there is the possibility that the reflector 107 is        is raised by light emitting operation and the like, and the
detached from the resin 109 due to heat generated in                    problem of detachment of the reflector from the resin is
mounting the light emitting device or heat generated in                 avoided, which achieves Stable provision of the light emit
operating the light emitting device. Proceeding in detach               ting device having good performance.
ment of the reflector 107 from the resin 109 induces detach                In one embodiment of the present invention, the liquid
ment of the Substrate 101 from the resin 109. As a result, due          crystal polymer contains a glass at a rate of more than 0 wit
to stress caused by the detachment of the substrate 101 from            % and equal to or less than 30 wt %.
the resin 109, there is imposed such serious problem as            35      According to the above embodiment, the reflector has
destruction in connection between the Semiconductor light               good Strength since the reflector is made of the liquid crystal
emitting element 103 and the gold wire 104. Further, when               polymer containing a glass. Here, when a rate of the glass
adherence between the reflector 107 and the resin 109 is                contained in the liquid crystal polymer is more than 30 wt %,
poor, water may disadvantageously invade into a detach                  there increases a light beam outgoing from the light emitting
ment portion between the reflector 107 and the resin 109.          40
                                                                        element that transmits the reflector. Thereby, there is the
            SUMMARY OF THE INVENTION
                                                                        possibility that luminance of the light emitting device may
                                                                        decrease and that a light beam may leak to the lateral Side of
  An object of the present invention is to provide a light              the light emitting device. Also, there is a disadvantage that
emitting device capable of preventing detachment of a                   a mold is remarkably worn away where the reflector made
reflector from a resin.                                                 of the liquid crystal polymer containing more than 30 wt %
  In order to accomplish the above object, the present
                                                                   45   is manufactured by injection molding for example.
invention a light emitting device comprising:                              In one embodiment of the present invention, the liquid
                                                                        crystal polymer contains titanium oxide at a rate of more
  a Substrate;                                                          than 0 wt % and equal to or less than 30 wt %.
  a light emitting element on the Substrate;                               According to the above embodiment, reflectance of light
  a reflector on the Substrate for reflecting a light beam         50   increases Since the reflector is made of a liquid crystal
     outgoing from the light emitting element, and                      polymer containing titanium oxide. When a rate of titanium
  a resin disposed between the light emitting element and               oxide contained in the liquid crystal polymer is more than 30
                                                                        wt %, a resin flow of the liquid crystal polymer containing
     the reflector on the Substrate,                                    titanium oxide is deteriorated. Therefore, Stable molding is
   wherein a face of the reflector that reflects a light beam      55   not attainable when the reflector is manufactured by injec
     outgoing from the light emitting element is formed into            tion molding for example.
     a rough Surface.                                                      In one embodiment of the present invention, the liquid
   According to the above configuration, the face of the                crystal polymer contains calcium oxide at a rate of more than
reflector that reflects a light beam outgoing from the light            0 wt % and equal to or less than 50 wt %.
emitting element is formed into a rough Surface, So that           60
                                                                           According to the above embodiment, the liquid crystal
adherence between the reflector and the resin through the               polymer containing not more than 50 wt % calcium oxide
rough Surface of the reflector becomes relatively larger.               enables a rough Surface to be stably formed. That is, the
Therefore, the reflector is hardly detached from the resin              reflector made of the above-Stated liquid crystal polymer
even if, for example, the light emitting device receives heat           enables formation of a rough Surface having good adherence
during mounting the light emitting device on the Substrate or           to resin. When a rate of calcium oxide contained in the liquid
during operating the light emitting device. This ensures           65   crystal polymer is more than 50 wt %, heat resistance and
avoidance of Such disadvantage as the Substrate being                   Strength of the reflector decrease Since a rate of the liquid
detached from the resin, a bonding wire connected to the                crystal polymer decreases.
           Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 7 of 8


                                                     US 6,803,606 B2
                               3                                                                      4
   In one embodiment of the present invention, the liquid               period of time under the condition that rise and fall of
crystal polymer contains a glass at a rate of 20 wt % or more           temperature are repeated by repeated operation of the light
and 30 wt % or less, and also contains titanium oxide at a              emitting device.
rate of 20 wt % or more and 30 wt % or less.                              The present invention also provides a method for manu
   According to the above embodiment, the above liquid                  facturing a light emitting device, comprising:
crystal polymer makes it possible to obtain a reflector having            forming a rough-Surface on a liquid crystal polymer for a
good Strength and light reflectance. When the rate of the               reflector with use of an alkaline Solution;
glass is less than 20 wt %, heat resistance and mechanical                Washing the alkaline Solution;
strength of the reflector are decreased. When the rate of the
glass is more than 30 wt %, a light transmission amount of                neutralizing the alkaline Solution remained on the liquid
the reflector increases. Thereby, luminance of the light                     crystal polymer with use of acid; and
emitting device decreases, and a light beam leaks to the                  drying the liquid crystal polymer.
lateral side of the light emitting device. Also, When the rate            According to the above Structure, the liquid crystal poly
of the glass is more than 30 wt %, a mold in molding the                mer for the reflector is exposed to the alkaline Solution to
reflector is remarkably worn away. Further, when a rate of              form the rough Surface easily and efficiently, So that the
the titanium oxide is less than 20 wt %, the light reflecting      15   rough Surface of the reflector improves adherence between
rate and strength of the reflector are decreased. When the              the reflector and the resin.
rate of the titanium oxide is more than 30 wt %, the reflector             In one embodiment of the present invention, the liquid
is not stably formed Since a resin flow of the liquid crystal           crystal polymer for the reflector is exposed for one minute
polymer containing titanium oxide is deteriorated in mold               or more to the alkaline Solution containing KOH at a rate of
ing the reflector.                                                      20 wt % or more and 50 wt % or less, a temperature of the
   In one embodiment of the present invention, the liquid               alkaline solution being 50 C. or more so as to form the
crystal polymer contains a glass at a rate of 5 wt % or more            rough Surface.
and 25 wt % or less, contains titanium oxide at a rate of 5                According to the above embodiment, the rough Surface is
wt % or more and 25 wt % or less, and contains calcium                  appropriately formed on the liquid crystal polymer for the
oxide at a rate of 5 wt % or more and 25 wt % or less.                  reflector.
   According to the above embodiment, the above liquid             25
crystal polymer makes it possible to form a reflector having                   BRIEF DESCRIPTION OF THE DRAWINGS
good Strength and light reflectance, and a rough Surface may               The present invention will become more fully understood
be stably formed on the reflector, So that good adherence               from the detailed description given hereinbelow and the
between the rough Surface and the resin may be obtained.                accompanying drawings which are given by way of illus
When a rate of the glass is less than 5 wt %, strength of the           tration only, and thus are not limitative of the present
reflector becomes insufficient. When a rate of the glass is             invention, and wherein:
more than 25 wt %, a light transmission rate of the reflector             FIG. 1 is a view showing a light emitting device in an
is raised, which causes Such disadvantage as Shortage of                embodiment of the present invention;
luminance of the light emitting device and leakage of a light             FIG. 2 is a flowchart showing Steps of forming a rough
beam to the lateral side of the light emitting device. When        35
                                                                        Surface on a reflector; and
a rate of the titanium oxide is less than 5 wt %, a light
reflecting rate of the reflector is reduced. When a rate of the           FIG. 3 is a view showing a conventional light emitting
titanium oxide is more than 25 wt %, a resin flow is                    device.
deteriorated in molding the reflector, which makes it difficult                      DETAILED DESCRIPTION OF THE
to stably form the reflector. When a rate of the calcium oxide     40                  PREFERRED EMBODIMENTS
is less than 5 wt %, it becomes difficult to stably form a
rough surface on the reflector. When a rate of the calcium                 Hereinbelow, the present invention will be described in
oxide is more than 25 wt %, heat resistance and Strength of             detail in conjunction with the embodiment with reference to
the reflector are decreased.                                            drawings.
  In one embodiment of the present invention, the resin is                 FIG. 1 is a view showing a light emitting device in an
an epoxy resin whose glass-transition temperature is 40 C.         45   embodiment of the present invention. In the light emitting
or more and 100° C. or less.                                            device, a Semiconductor light emitting element 3 is fixed
   According to the above embodiment, good temperature                  onto a resin Substrate 1 Serving as a Substrate with use of an
cycling resistance and reflow resistance is obtained since the          Ag paste 2. The Semiconductor light emitting element 3 is
resin is an epoxy resin whose glass-transition temperature is           wire-bonded by a gold wire 4 and connected to an unshown
40° C. or more and 100° C. or less. If the glass-transition        50   electrode. The gold wire 4 has breaking strength of 100 mN
temperature is less than 40 C., there is the possibility that           or more at the normal temperature. As shown in FIG. 1, two
the resin is deformed in use of the light emitting device               reflectors 7, 7 are disposed on the substrate 1 to reflect a light
under general environments. If the glass-transition tempera             beam from the Semiconductor light emitting element 3 and
ture is larger than 100° C., here is the possibility that reflow        located on the both right and left sides of the semiconductor
resistance is deteriorated. Also, a coefficient of linear expan    55   light emitting element 3 to guide the light beam upward. The
Sion of the resin is almost identical to a coefficient of linear        reflectors 7 are formed from a liquid crystal polymer. The
expansion of the reflector. Therefore, detachment of the                liquid crystal polymer contains a glass at a rate of 5 wt % to
resin from the reflector is unlikely to occur even if the               25 wt %, titanium oxide at a rate of 5 wt % to 25 wt %, and
temperature of the light emitting device rises.                         calcium oxide at a rate of 5 wt % to 25 wt %. Reflecting
   In one embodiment of the present invention, the light           60
                                                                        faces 7a, 7a are faces of the reflectors 7 located on the side
emitting element is wire-bonded by a gold wire, breaking                of the Semiconductor light emitting element 3, and are
strength of which is 100 mN or more at a normal tempera                 formed to have rough Surfaces of arithmetic mean roughness
ture.                                                                   from 1 um to 20 lum. The reflectors 7, 7 are bonded to the
  According to the above embodiment, the gold wire has                  Substrate 1 with an epoxy adhesive. A transparent epoxy
breaking strength of 100 mN or more and is good in                      resin 9, which glass-transition temperature is between 40 C.
temperature cycling resistance. Therefore, the light emitting      65   and 100° C., is disposed on the substrate 1 between the two
device whose light emitting element is wire-bonded by the               reflectors 7, 7. The epoxy resin 9 seals the semiconductor
gold wire fulfills performance Stably maintained for a long             light emitting element 3 and the gold wire 4.
           Case 2:21-cv-03208-JHS Document 6-1 Filed 08/13/21 Page 8 of 8


                                                     US 6,803,606 B2
                              S                                                                       6
   FIG. 2 is a flowchart showing Steps of forming a rough               In the case where the rough Surface is formed on the lower
Surface on a liquid crystal polymer constituting the reflector          face of the reflector 7, adherence between the reflector 7 and
7. The Steps of forming a rough Surface on the liquid crystal           the Substrate 1 may be effectively increased through an
polymer utilize the characteristic that the liquid crystal              adhesive disposed therebetween.
polymer tends to react with an alkaline Solution. First in the             Further, the epoxy resin 9 is not limited to be of trans
Step 1, a Specified face of the liquid crystal polymer corre            parent but may be colored with milky white or other colors.
sponding to the reflecting face 7a of the reflector is dipped              Although the substrate 1 is made of resin in the above
for one minute or more in an alkaline Solution So as to rough           embodiments, it may be made of metal. In this case, an insert
the face. The alkaline Solution contains KOH at a rate of 20
wt % to 50 wt % and has a temperature of 50° C. or more.                molding method allows the reflector of the liquid crystal
Depending on the roughness of a rough Surface to be                     polymer to be effectively formed on the metal Substrate.
formed, KOH contained in the alkaline solution is adjusted                 The invention being thus described, it will be obvious that
within the range from 20 wt % to 50 wt %. Preferably, KOH               the invention may be varied in many wayS. Such variations
is adjusted within the range from 35 wt % to 45 wt %. Also,             are not be regarded as a departure from the Spirit and Scope
the temperature of the alkaline Solution is preferably from             of the invention, and all Such modifications as would be
80 C. to 90° C. A period of time for dipping the liquid            15   obvious to one skilled in the art are intended to be included
crystal polymer in the alkaline Solution is preferably in the           within the Scope of the following claims.
range from 3 to 7 minutes. Prior to the roughing Step, an                 What is claimed is:
annealing Step may be applied for maintaining Strength of                 1. A light emitting device comprising:
the liquid crystal polymer or Stabilizing the dimension                   a Substrate;
thereof.                                                                  a light emitting element on the Substrate;
   Next in the step 2, the alkaline solution attached to the              a reflector on the Substrate for reflecting a light beam
liquid crystal polymer is removed by running water.                          outgoing from the light emitting element; and
   Then in the step 3, with use of diluted Sulfuric acid and the          a resin disposed between the light emitting element and
like, the alkaline Solution remained in the liquid crystal                   the reflector on the Substrate,
polymer in the Step 1 is neutralized. If a light emitting device   25
is formed with the alkaline Solution remained in the liquid               wherein a face of the reflector on that reflects a light beam
crystal polymer, there is the possibility that other electronic              outgoing from the light emitting element is formed into
components are affected. Therefore, a step of neutralizing a                 a rough Surface.
residual alkaline Solution is essential.                                  2. The light emitting device as defined in claim 1,
   Next in the step 4, the diluted Sulfuric acid used in the              wherein the rough Surface of the reflector has an arith
neutralizing Step of the Step 3 and remained in the liquid                   metic mean roughness ranging of 1 um or more and 20
crystal polymer is removed by water and superSonic wave.                     plm or leSS.
   Finally in the Step 5, a liquid crystal polymer with a rough           3. The light emitting device as defined in claim 1,
Surface formed thereon is dried.                                          wherein the resin is an epoxy resin whose glass-transition
   The Steps of forming a rough Surface on the liquid crystal      35        temperature is 40 C. or more and 100° C. or less.
polymer may be performed either before. or after mounting                 4. The light emitting device as defined in claim 1,
the liquid crystal polymer on the Substrate.                              wherein the light emitting element is wire-bonded by a
   The reflector 7 adheres to the epoxy resin 9 with relatively              gold wire, breaking strength of which is 100 mN or
larger adherence by a rough Surface of the reflecting face 7a                more at a normal temperature.
formed by the above method. Consequently, the reflector 7          40     5. The light emitting device as defined in claim 1,
is hardly detached from the epoxy resin 9 even if the light               wherein the reflector is made of a liquid crystal polymer.
emitting device receives heat when the light emitting device              6. The light emitting device as defined in claim 5,
is mounted on a Specified Substrate or the light emitting                 wherein the liquid crystal polymer contains a glass at a
device is under operation. This ensures avoidance of Such                    rate of more than 0 wt % and equal to or less than 30
disadvantages as the Substrate 1 of the light emitting device      45
                                                                             wt %.
being detached from the epoxy resin 9, the gold wire 4
connected to the light emitting element 3 being disconnected              7. The light emitting device as defined in claim 5,
due to the detachment of the substrate 1 from the epoxy resin             wherein the liquid crystal polymer contains titanium
9, and water entering through a detachment portion between                   Oxide at a rate of more than 0 wt % and equal to or less
the reflector 7 and the epoxy resin 9, thereby causing             50        than 30 wt %.
malfunction of the light emitting device.                                 8. The light emitting device as defined in claim 5,
   In the above embodiment, the liquid crystal polymer                    wherein the liquid crystal polymer contains calcium oxide
forming the reflector 7 contains a glass at a rate of from 5 wt              at a rate of more than 0 wt % and equal to or less than
% to 25 wt %, titanium oxide at a rate of from 5 wt % to 25                  50 wt %.
wt %, and calcium oxide at a rate of from 5 wt % to 25 wt          55     9. The light emitting device as defined in claim 5,
%. However, the liquid crystal polymer may contain only a                 wherein the liquid crystal polymer contains a glass at a
glass at a rate of from 0 wt % to 30 wt %. Also, the liquid                  rate of 20 wt % or more and 30 wt % or less, and also
crystal polymer may contain only titanium oxide at a rate of                 contains titanium oxide at a rate of 20 wt % or more and
from 0 wt % to 30 wt %. Further, the liquid crystal polymer                  30 wt % or less.
may contain a glass at a rate of from 20 wt % to 30 wt %
together with titanium oxide at a rate of from 20 wt % to 30       60     10. The light emitting device as defined in claim 5,
wt %.                                                                     wherein the liquid crystal polymer contains a glass at a
   Further, the rough surface formed on the reflector 7 is not               rate of 5 wt % or more and 25 wt % or less, contains
limited to the reflecting face 7a, but may be formed on the                  titanium oxide at a rate of 5 wt % or more and 25 wt
upper and lower faces of the reflector. In the case where the                % or less, and contains calcium oxide at a rate of 5 wt
rough Surface is formed on the upper face of the reflector 7,      65        % or more and 25 wt % or less.
adherence between an interconnection pattern printed on the
upper face and the reflector 7 may be effectively increased.
